Title: To George Washington from Henry Knox, 10 March 1782
From: Knox, Henry
To: Washington, George


                        
                            Sir
                             Philadelphia 10th March 1782.
                        
                        By a letter from Colonel DAboville commanding the french Artillery in Virginia it appears there have been
                            lately discovered in that State 14 heavy battering brass cannon, which are indisputably the property of that State. These
                            cannon have no carriages and I presume little or no proper ammunition & few or no implements.
                        In their present, or indeed in a perfect state, it would be difficult to conceive, of what use they could be
                            to the State of Virginia, as it would require great exertion to equip & a raft appartus to move them.
                        But although these cannon are in a manner useless to an individual State they would be highly serviceable to
                            the United States which are in greater want of a battering train especially with the prospects in view for the operations
                            of next summer. I would therefore request, your Excellency to take such steps, as you may think will most probably obtain
                            them. In my opinion we could spare some small arms, or field pieces, in exchange for them which would be much more
                            convenient for the State of Virginia. But as a negociation of the particulars of the exchange would take up much time,
                            which would render the Cannon of no service in the ensuing campaign as they want to be new mounted, I take the liberty to
                            suggest the borrowing them of the State, or purchasing them, and the price and species of payment to be hereafter settled
                            by the secretary at War. But the Cannon to be immediately transported to the head of Elk, in order to be forwarded to this
                            city, or Burlington to have carriages prepared for them. The season is so advanced, that a moments time cannot be afforded
                            to be lost, if we can get them in possession. I have the honor to be sir With great Respect Your Humble Servant
                        
                            H. Knox
                        
                    